                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

BETTY MAJSTOROVIC,                                     )
                                                       )
                               Plaintiff,              )
                                                       )          JUDGMENT IN A
                                                       )          CIVIL CASE
v.                                                     )          CASE NO. 5:16-cv-771-D
                                                       )
STATE FARM FIRE AND CASUALTY                           )
COMPANY,                                               )
                                                       )
                               Defendant.              )


Decision by Court. This action came before this Court and Jury for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that on March 27, 2018 the court
GRANTED defendant's motion for partial summary judgment [D.E. 19].


IT IS FURTHER ORDERED, AND DECREED that pursuant to a jury verdict entered on May
10, 2019, plaintiff Betty Majstorovic did not prove by a preponderance of the evidence that
defendant State Farm breached the contractual terms of the homeowner's insurance policy.



This Judgment Filed and Entered on May 10, 2019, and Copies To:
Brenton D. Adams                                       (via CM/ECF electronic notification)
Marlo L. Thaggard-O’Tuel                               (via CM/ECF electronic notification)
Samuel Ranchor Harris, III                             (via CM/ECF electronic notification)
Diane K. Pappayliou                                    (via CM/ECF electronic notification)
Pamela R. Lawrence                                     (via CM/ECF electronic notification)
Shelley Walters Coleman                                (via CM/ECF electronic notification)
J. Scott Lewis                                         (via CM/ECF electronic notification)


DATE:                                                  PETER A. MOORE, JR., CLERK
May 10, 2019                                   (By) /s/ Nicole Sellers
                                                        Deputy Clerk
